Nichols, J.
The defendant, in support of his general demurrer, argues that the promissory note was made payable to the order of “Electro-Way of Atlanta,” and that such name does not indicate either a natural person or an artificial person as recognized by law, and that therefore, since the contract does not show that it was made by persons able to contract, his general demurrer should have been sustained.
The act of 1937 (Ga. L. 1937, pp. 804, 805; Code, Ann. Supp., § 106-303), provides that no contract shall be invalidated because it was entered into in a trade name that had not been registered *842in accordance with the provisions of such act. The petition shows that the plaintiff was doing business in the name of “ElectroWay of Atlanta” at the time the promissory note was signed, and at all other times mentioned in the petition. Accordingly, there is no merit in the contention of the defendant that the contract was not between parties able to contract, and the trial court did not err in overruling the defendant’s general demurrer to the petition. See also Bowers v. Keller, 185 Ga. 435 (195 S. E. 447); Walker v. Abbot, 57 Ga. App. 381 (195 S. E. 450); Bancroft v. Conyers Realty Co., 63 Ga. App. 106 (10 S. E. 2d 286). See also Code § 14-209.
 In the present case, where no final judgment appears in the record, this court is without jurisdiction to pass on the judgment of the trial court striking the defendant’s plea of res judicata. Wright v. Morris, 50 Ga. App. 196 (3) (177 S. E. 365); Cooledge v. Casey, 58 Ga. App. 134 (2) (198 S. E. 96).
• Judgment affirmed.

Felton, C. J., and Quillian, J., concur.